Exhibit 10.57

 

SECURITIES EXCHANGE AGREEMENT

 

THIS SECURITIES EXCHANGE AGREEMENT (“Agreement”) is made as of the 12th day of
September, 2003 by and among Antares Pharma, Inc., a Minnesota corporation (the
“Company”), and the Investors set forth on Schedule I affixed hereto, as such
Schedule may be amended from time to time in accordance with the terms of this
Agreement (each an “Investor” and collectively the “Investors”).

 

Recitals

 

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

 

B. The Investors wish to exchange the aggregate principal value, together with
accrued interest, due and owing on their Debentures (as defined herein), upon
the terms and conditions stated in this Agreement, for such number of shares of
the Company’s Series D Convertible Preferred Stock, par value $0.01 per share,
having a value equivalent to such Debentures.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings here set forth:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Preferred Stock” means the Series D Convertible Preferred Stock, par value
$0.01 per share, of the Company, and any securities into which the Preferred
Stock may be reclassified, the rights and preferences of which are described on
the Certificate of Designations, Preferences and Rights (the “Certificate of
Designations”) attached hereto as Exhibit A.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company’s Knowledge” means the actual knowledge of the officers of the Company,
after due inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and



--------------------------------------------------------------------------------

techniques, research and development information, computer program code,
performance specifications, support documentation, drawings, specifications,
designs, business and marketing plans, and customer and supplier lists and
related information).

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Debentures” means the unconverted portion, as of the date hereof, of the
Amended and Restated 8% Senior Secured Convertible Debentures and the 8% Senior
Secured Convertible Debentures issued to the Investors on January 31, 2003,
together with all accrued interest due and owing thereunder.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; (v) trade secrets, Confidential Information
and know-how (including, but not limited to, ideas, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, business and marketing plans,
and customer and supplier lists and related information); and (vi) computer
software (including, but not limited to, data, data bases and documentation).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to issue and sell the shares of Preferred Stock
contemplated hereby and to perform its obligations under the Transaction
Documents.

 

“Nasdaq” means The Nasdaq Small Cap MarketSM, its successors and assigns.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of July 7, 2003 and as amended by Section 9.2 of this Agreement, by and among
the Investors and the Company.

 

“Release” means a Lien Release Authorization Letter, in substantially the form
attached hereto as Exhibit B, under which the Investors release the security
interest in the Company’s assets granted to the Investors pursuant to that
certain Amended and Restated Security Agreement, dated January 31, 2003, by and
among the Company and the Investors.

 

“SDS” means SDS Merchant Fund, LP.

 

2



--------------------------------------------------------------------------------

“SEC Filings” has the meaning set forth in Section 6.6.

 

“Shares” means the shares of Preferred Stock being purchased by the Investors
hereunder.

 

“Subsidiary” has the meaning set forth in Section 6.1.

 

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Registration Rights Agreement and the Release.

 

“Warrants” means those warrants to purchase Common Stock issued to the Investors
on January 31, 2003, which Warrants are exercisable, as of the date hereof, for
2,932,500 shares of Common Stock.

 

“Xmark” means, Xmark Fund, L.P. and Xmark Fund, Ltd.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2. Exchange of Debentures. Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), Xmark and SDS (collectively, the
“Investors”) shall surrender to the Company their Debentures for cancellation,
and the Company shall issue to the Investors in exchange therefor the number of
Shares in the respective amounts set forth opposite their names on Schedule I
affixed hereto.

 

3. Closing. Upon confirmation that the other conditions to Closing specified
herein have been satisfied, the Company shall deliver to Lowenstein Sandler PC a
certificate or certificates, registered in such name or names as the Investors
may designate, representing the Shares issued in the Closing, with instructions
that such certificates are to be held for release to the Investors only upon
each Investor’s respective delivery of its Debentures for cancellation, as is
set forth opposite the Investor’s respective names on Schedule I affixed hereto.
On the date (the “Closing Date”) the Company receives such Debentures for
cancellation, the certificates evidencing the Shares shall be released to the
Investors (the “Closing”). The exchange of the Debentures and the issuance of
the Shares shall take place at the offices of Lowenstein Sandler PC, 1330 Avenue
of the Americas, 21st Floor, New York, New York, or at such other location and
on such other date as the Company and Xmark shall mutually agree.

 

4. Amendment of Purchase Agreement. Section 7.8 of the Purchase Agreement, dated
July 7, 2003, by and among the Company and the Investors, is hereby amended in
its entirety to read as follows:

 

“7.8 Designated Representative. From and after the date hereof until Xmark,
together with its Affiliates, no longer owns at least 500,000 shares of Common
Stock of the Company, determined on an as-converted, as-exercised basis (without
giving effect to any limitations or restrictions on conversion or

 

3



--------------------------------------------------------------------------------

exercise contained in any convertible or exercisable security held by Xmark),
Xmark shall have the rights specified in this Section.

 

(a) Xmark shall have the right, from time to time to have one representative of
Xmark (the “Representative”) attend as an observer all meetings of the Board
(and each committee meeting thereof), provided that in the case of telephonic
meetings conducted in accordance with the Company’s bylaws and applicable law,
the Representative shall be given the opportunity to participate in such
telephonic meetings.

 

(b) To the extent Xmark exercises its rights under this Section 7.8, Xmark shall
furnish the name and address of the Representative to the Company. The Company
shall give the Representative written notice of every meeting of its Board (and
any committee meeting thereof) at the same time and in the same manner as notice
is given to the directors of the Company. The Company shall bear the reasonable
costs of the Representative associated with the attendance or participation in
any meetings of the Board. The Representative shall be entitled to receive all
written materials and other information given to the directors of the Company in
connection with such meetings or otherwise at the same time such materials and
information are given to the directors. The Representative shall be entitled to
consult with and advise the board on significant business issues with respect to
the Company and its Subsidiaries, including management’s proposed annual
operation plans for the Company and its Subsidiaries, and management will meet
with the Representative regularly during each year at mutually agreeable
locations, times and intervals for such consultation and advice and to discuss
said plans.”

 

All other terms and conditions of such Purchase Agreement shall remain unchanged
and in full force and effect.

 

5. Adjustment of Warrant Exercise Price. As consideration for the Investors’ (i)
execution and delivery of the Release and (ii) execution and delivery of a
waiver pursuant to which the Investors agree that the conversion by Jacques
Gonella of all of the indebtedness due and owing to him by the Company into
Common Stock shall not result in an adjustment to the exercise price of those
warrants issued by the Company to the Investors on July 7, 2003,
contemporaneously with the Closing, the Warrant Exercise Price (as that term is
defined in the Warrants) of the Warrants shall be adjusted to $0.40 per share,
and shall be subject to further downward adjustment from time to time in
accordance with the terms of the Warrants. All other terms of the Warrants shall
remain unchanged and in full force and effect until such time as the Warrants
are fully exercised or expire according to the terms thereof.

 

6. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors on the date hereof and as of the Closing Date,
that, except as set forth in the schedules delivered herewith (collectively, the
“Disclosure Schedules”):

 

6.1. Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries, a complete list of which is set forth in Schedule 6.1 hereto
(“Subsidiaries”),

 

4



--------------------------------------------------------------------------------

is a corporation duly incorporated, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to carry on its business as now conducted and to
own its properties. Each of the Company and its Subsidiaries is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or its
leasing of property makes such qualification or licensing necessary, unless the
failure to so qualify would not have a Material Adverse Effect.

 

6.2. Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
shareholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) authorization of the performance of all obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
(or reservation for issuance) and delivery of the Shares. The Transaction
Documents constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

 

6.3. Capitalization.

 

(a) Schedule 6.3 sets forth (i) the authorized capital stock of the Company on
the date hereof, (ii) the number of shares of capital stock issued and
outstanding, (iii) the number of shares of capital stock issuable pursuant to
the Company’s stock plans, and (iv) the number of shares of capital stock
issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable law and any rights of third parties. All of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable law and any
rights of third parties and are owned by the Company, beneficially and of
record, and, except as described on Schedule 6.3, are subject to no lien,
encumbrance or other adverse claim. No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 6.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind. Except as
described on Schedule 6.3, there are no voting agreements, buy-sell agreements,
option or right of first purchase agreements or other agreements of any kind
among the Company and any of the security holders of the Company relating to the
securities of the Company. Except as described on Schedule 6.3, the Company has
not granted any Person the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.

 

5



--------------------------------------------------------------------------------

(b) The Company does not have outstanding shareholder purchase rights or any
similar arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

6.4. Valid Issuance. The Shares have been duly and validly authorized and, when
issued in exchange for the cancellation of the Debentures, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws. The Company
has reserved a sufficient number of shares of Common Stock for issuance upon the
conversion of the Shares (without regard to any limitation on the conversion of
the Shares), free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

 

6.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than those consents set forth on Schedule 6.5
and filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods. The Company
has taken all action necessary to exempt (i) the issuance and sale of the Shares
and (iii) the other transactions contemplated by the Transaction Documents from
the provisions of any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject or any provision of the Company’s Articles of
Incorporation, by-laws or any shareholder rights agreement that is or could
become applicable to the Investors as a result of the transactions contemplated
hereby, including without limitation, the issuance of the Shares and the
ownership, disposition or voting of the Shares by the Investors or the exercise
of any right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.

 

6.6. Delivery of SEC Filings; Business. The Company has provided the Investors
with copies of the Company’s most recent Annual Report on Form 10-K for the
fiscal year ended December 31, 2002 (the “10-K”), and all other reports filed by
the Company pursuant to the 1934 Act since the filing of the 10-K and prior to
the date hereof (collectively, the “SEC Filings”). The SEC Filings are the only
filings required of the Company pursuant to the 1934 Act for such period. The
Company and its Subsidiaries are engaged only in the business described in the
SEC Filings and the SEC Filings contain a complete and accurate description in
all material respects of the business of the Company and its Subsidiaries, taken
as a whole.

 

6.7. No Material Adverse Change. Except as identified and described in the SEC
Filings or as disclosed on Schedule 6.7, since June 30, 2003, there has not
been:

 

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the SEC Filings, except for changes in the ordinary course of
business which have not and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;

 

6



--------------------------------------------------------------------------------

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

 

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results, prospects or business of the Company and its
Subsidiaries taken as a whole;

 

(vi) any change or amendment to the Company’s Articles of Incorporation or
by-laws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;

 

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

 

(viii) any transaction entered into by the Company or a Subsidiary other than in
the ordinary course of business;

 

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;

 

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.8. SEC Filings.

 

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2001 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make

 

7



--------------------------------------------------------------------------------

the statements made therein, in light of the circumstances under which they were
made, not misleading; and each prospectus filed pursuant to Rule 424(b) under
the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

6.9. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s Articles of Incorporation or the Company’s Bylaws, both as in effect
on the date hereof (true and accurate copies of which have been provided to the
Investors before the date hereof), or (ii)(a) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, any Subsidiary or any of their respective
assets or properties, or (b) except as set forth on Schedule 6.9, any agreement
or instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject.

 

6.10. Tax Matters. Each of the Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it. The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. Except as described on Schedule 6.10, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity. Neither the Company
nor any Subsidiary is presently undergoing any audit by a taxing authority, or
has waived or extended any statute of limitations at the request of any taking
authority.

 

6.11. Title to Properties. Except as disclosed in the SEC Filings or as set
forth on Schedule 6.11, the Company and each Subsidiary has good and marketable
title to all real properties and all other properties and assets owned by it, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or currently planned
to be made thereof by them; and except as disclosed in the SEC Filings, the
Company and each Subsidiary holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.

 

8



--------------------------------------------------------------------------------

6.12. Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

6.13. No Labor Disputes. No material labor dispute with the employees of the
Company or any Subsidiary exists or, to the Company’s Knowledge, is imminent.

 

6.14. Intellectual Property.

 

(a) All Intellectual Property of the Company and its Subsidiaries is currently
in compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable. Except as listed on Schedule
6.14(a), no Intellectual Property of the Company or its Subsidiaries which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted has
been or is now involved in any cancellation, dispute or litigation, and, to the
Company’s Knowledge, no such action is threatened. Except as listed on Schedule
6.14(a), no patent of the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.

 

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

 

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted, free and clear of all liens, encumbrances,
adverse claims or obligations to license all such owned Intellectual Property
and Confidential Information, other than licenses entered into in the ordinary
course of the Company’s and its Subsidiaries’ businesses. The Company and its
Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used or held for use in the
respective businesses of the Company and its Subsidiaries as currently conducted
or as currently proposed to be conducted.

 

9



--------------------------------------------------------------------------------

(d) The conduct of the Company’s and its Subsidiaries’ businesses as currently
conducted and as currently proposed to be conducted does not and will not
infringe any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party. To the Company’s Knowledge,
the Intellectual Property and Confidential Information of the Company and its
Subsidiaries which are necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted are not being Infringed by any third party. Except as
set forth on Schedule 6.14(d), there is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

 

(e) The consummation of the transactions contemplated hereby will not result in
the alteration, loss, impairment of or restriction on the Company’s or any of
its Subsidiaries’ ownership or right to use any of the Intellectual Property or
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted.

 

(f) To the Company’s knowledge, all software owned by the Company or any of its
Subsidiaries, and, to the Company’s Knowledge, all software licensed from third
parties by the Company or any of its Subsidiaries, (i) is free from any material
defect, bug, virus, or programming, design or documentation error; (ii) operates
and runs in a reasonable and efficient business manner; and (iii) conforms in
all material respects to the specifications and purposes thereof.

 

(g) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms therefor. To the Company’s knowledge, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party without the Company’s consent.

 

6.15. Environmental Matters. To the Company’s knowledge, neither the Company nor
any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, and is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a

 

10



--------------------------------------------------------------------------------

Material Adverse Effect, individually or in the aggregate; and there is no
pending or, to the Company’s Knowledge, threatened investigation that might lead
to such a claim.

 

6.16. Litigation. Except as disclosed in the SEC Filings, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated.

 

6.17. Financial Statements. The financial statements included in each SEC Filing
fairly present the consolidated financial position of the Company as of the
dates shown and its consolidated results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with United States generally accepted accounting principles applied on a
consistent basis. Except as set forth in the financial statements of the Company
included in the SEC Filings filed prior to the date hereof, neither the Company
nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those which, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 

6.18. Insurance Coverage. The Company and each Subsidiary maintains in full
force and effect insurance coverage listed on Schedule 6.18 and the Company
reasonably believes such insurance coverage is adequate.

 

6.19. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement or the other Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or any
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than as described in Schedule 6.19.

 

6.20. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any “general solicitation” or
“general advertising” (as those terms are used in Regulation D) in connection
with the issuance of any of the Shares.

 

6.21. No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares under the 1933
Act.

 

6.22. Private Placement. Subject to the accuracy of the representations and
warranties of the Investors contained in Section 6 hereof, the issuance of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act.

 

6.23. Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their

 

11



--------------------------------------------------------------------------------

respective businesses: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.

 

6.24. Transactions with Affiliates. Except as disclosed in SEC Filings made on
or prior to the date hereof, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or a Subsidiary or to a
presently contemplated transaction (other than for services as employees,
officers and directors) that would be required to be disclosed pursuant to Item
404 of Regulation S-K promulgated under the 1933 Act, without regard to the
dollar thresholds contained in such Item.

 

6.25. Disclosures. The written materials delivered to the Investors in
connection with the transactions contemplated by the Transaction Documents do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.

 

7. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

 

7.1. Authorization. The execution, delivery and performance by the Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
the Investor, enforceable against the Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

7.2. Purchase Entirely for Own Account. The Shares to be received by the
Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act. The Investor is not a registered broker dealer or an
entity engaged in the business of being a broker dealer.

 

7.3. Investment Experience. The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

7.4. Disclosure of Information. The Investor has had an opportunity to receive
all additional information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and

 

12



--------------------------------------------------------------------------------

conditions of this exchange of securities. The Investor acknowledges receipt of
copies of the SEC Filings. Neither such inquiries nor any other due diligence
investigation conducted by the Investor shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

 

7.5. Restricted Shares. The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

7.6. Legends.

 

(a) It is understood that, except as provided below, certificates evidencing
such Shares may bear the following or any similar legend:

 

“The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, or (ii) the Company has received an opinion of counsel satisfactory
to it that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities laws.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

 

7.7. Accredited Investor. The Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.

 

7.8. No General Solicitation. The Investor did not learn of the investment in
the Shares as a result of any “general advertising” or “general solicitation.”

 

7.9. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investors.

 

8. Conditions to Closing.

 

8.1. Conditions to the Investors’ Obligations. The obligation of the Investors
to surrender their Debentures in exchange for the Shares at the Closing is
subject to the fulfillment to the Investors’ satisfaction, on or prior to the
Closing Date, of the following conditions, any of which may be waived by a
particular Investor solely with respect to such Investor’s obligations
hereunder:

 

(a) The representations and warranties made by the Company in Section 6 hereof
shall be true and correct at all times prior to and on the Closing Date. The
Company shall

 

13



--------------------------------------------------------------------------------

have performed in all material respects all obligations and conditions herein
required to be performed or observed by it on or prior to the Closing Date.

 

(b) The Company shall have obtained in a timely fashion any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for the
issuance of the Shares and the consummation of the transactions contemplated
under this Agreement or the other Transaction Documents, all of which shall be
in full force and effect.

 

(c) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority, or
self-regulatory organization, including without limitation, Nasdaq, enjoining or
preventing the consummation of the transactions contemplated hereby or in the
other Transaction Documents.

 

(d) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b) and (c) of this Section 8.1.

 

(e) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, certifying the current versions of the Articles
of Incorporation and by-laws of the Company and certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company.

 

(f) The Investors shall have received an opinion from Leonard, Street and
Deinard, the Company’s counsel, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.

 

(g) The Company shall have executed a license agreement with Eli Lilly and
Company.

 

(h) Jacques Gonella shall have converted all of the existing indebtedness owed
to him by the Company into Common Stock on substantially the same terms as
previously disclosed to the Investors.

 

(i) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental regulatory body with respect to public trading
in the Common Stock.

 

8.2. Conditions to Obligations of the Company. The Company’s obligation to issue
the Shares in exchange for the cancellation of the Debentures at the Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:

 

14



--------------------------------------------------------------------------------

(a) The representations and warranties made by the Investors in Section 7 hereof
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.

 

(b) The Investors shall have delivered to the Company the Debentures for
cancellation.

 

(c) The Investors shall have executed the Release.

 

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority, or
self-regulatory organization, including without limitation, Nasdaq, enjoining or
preventing the consummation of the transactions contemplated hereby or in the
other Transaction Documents.

 

9. Covenants and Agreements of the Company.

 

9.1. Reservation of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the conversion of the Shares (without regard to
any limitations on conversion of the Shares), such number of shares of Common
Stock as shall from time to time equal the number of shares sufficient to permit
the conversion of the Shares issued pursuant to this Agreement (without regard
to any limitations on conversion of the Shares) in accordance with their
respective terms.

 

9.2. Registration of Common Stock.

 

(a) Within ten (10) business days following the date hereof, the Company shall
(i) supplement the prospectus filed with the effective Registration Statement on
Form S-3 (Registration No. 333-103958) (the “Effective Registration Statement”)
to indicate that the Debentures were exchanged for the Shares and (ii) file a
registration statement on Form S-2 (or such form as is then available to the
Company) (the “New Registration Statement”) to register such Common Stock
issuable upon conversion of the Shares that is not registered pursuant to the
Effective Registration Statement. In the event that the prospectus filed with
the Effective Registration Statement may not be supplemented in accordance with
the 1933 Act, the Company shall include all of the Common Stock issuable upon
conversion of the Shares in the New Registration Statement. In the event that
the Company supplements the prospectus filed with the Effective Registration
Statement in accordance with the 1933 Act, then: (i) at the request of the
Investors, the Company shall cause its counsel, Leonard, Street and Deinard
Professional Association, to opine that the Shares of Common Stock issuable upon
conversion of the Shares are eligible for resale pursuant to the Effective
Registration Statement and (ii) the Company shall deliver the prospectus
supplement to the Investors in accordance with the terms of the registration
rights agreement relating to the Effective Registration Statement.

 

(b) The term “Registrable Securities” in Section 1.1 of the Registration Rights
Agreement is hereby amended to read as follows:

 

15



--------------------------------------------------------------------------------

“Registrable Securities” shall mean the shares of Common Stock issuable (i)
pursuant to the Purchase Agreement, (ii) upon the exercise of the Warrants,
(iii) upon exercise of the shares of Series D Convertible Preferred Stock issued
to the Investors pursuant to that certain Securities Exchange Agreement, dated
as of September 12, 2003, by and among the Company and the Investors, and (iv)
issuable with respect to or in exchange for Registrable Securities; provided,
that, a security shall cease to be a Registrable Security upon sale pursuant to
a Registration Statement.”

 

(c) All provisions of the Registration Rights Agreement, as amended herein,
shall remain in full force and effect and shall be applicable to the
registration of the Shares. The Investors do not waive any rights under the
Registration Rights Agreement, including with respect to penalty provisions
contained therein.

 

9.3. Reports. The Company will furnish to such Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by such Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

9.4. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the obligations to the Investors under the Transaction
Documents.

 

9.5. Insurance. The Company shall not materially reduce the insurance coverages
described in Section 6.18.

 

9.6. Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities, except to the extent non-compliance would not have a Material
Adverse Effect.

 

9.7. Listing of Underlying Shares and Related Matters. So long as the Investors
own any of the Shares or the Common Stock issuable upon conversion of the
Shares, the Company will use commercially reasonable efforts to cause its Common
Stock to be listed and trading on Nasdaq and, once so listed and trading, will
use its commercially reasonable efforts to comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such market or exchange, as applicable. If, as and when the Company’s Common
Stock or other securities are quoted on Nasdaq or traded on any other principal
stock exchange or market, the Company shall include in such application the
shares of Common Stock issuable upon conversion of the Shares and will take such
other action as is necessary to cause such Common Stock to be so listed.

 

16



--------------------------------------------------------------------------------

9.8. Right to Participate. The Company covenants that the Investors’ right to
participate in future equity offerings, as described in Section 7.5 and 7.6 of
those certain Debenture and Warrant Purchase Agreements by and among the
Investors and the Company, both dated as of January 31, 2003, shall continue to
remain in full force and effect until January 31, 2005.

 

9.9. Termination of Certain Covenants. The provisions of Sections 9.3 through
9.7 shall terminate and be of no further force and effect upon the date on which
the Company’s obligations under Section 9.2 and the Registration Rights
Agreement to register or maintain the effectiveness of any registration covering
the Registrable Securities (as such term is used in Section 9.2) shall
terminate.

 

10. Survival and Indemnification.

 

10.1. Survival. All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to be representations, warranties,
covenants and agreements as of the date hereof and shall survive the execution
and delivery of this Agreement for a period of three (3) years from the date of
this Agreement; provided, however, that the provisions contained in Section 9
hereof shall survive in accordance therewith.

 

10.2. Indemnification. The Company agrees to indemnify and hold harmless, on an
after-tax and after insurance recovery basis, each Investor and its Affiliates
and their respective directors, officers, employees and agents from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement hereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

 

10.3. Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 10.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent

 

17



--------------------------------------------------------------------------------

shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

11. Miscellaneous.

 

11.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a private transaction without the
prior written consent of the Company or the other Investors, after notice duly
given by such Investor to the Company and the other Investors, provided, that no
such assignment or obligation shall affect the obligations of such Investor
hereunder. The provisions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

11.2. Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

11.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

11.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one day after delivery to such carrier. All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:

 

18



--------------------------------------------------------------------------------

If to the Company:

 

Antares Pharma, Inc.

707 Eagleview Boulevard, Suite 414

Exton, Pennsylvania 19314

Attention: Roger G. Harrison

Fax: 610-458-0756

 

With a copy to:

 

Leonard, Street and Deinard Professional Association

150 South Fifth Street, Suite 2300

Minneapolis, Minnesota 55402

Attention: Morris M. Sherman, Esq.

Fax: 612-335-1657

 

If to the Investors:

 

to the addresses set forth on Schedule I hereto.

 

With a copy to:

 

Lowenstein Sandler PC

1330 Avenue of the Americas, 21st Floor

New York, New York 10019

Attn: Steven E. Siesser, Esq.

Fax: 212.262.7402

 

11.5. Expenses. The Company shall pay the reasonable fees and expenses of
counsel to the Investors. Such expenses, along with any other outstanding legal
fees due as of the date hereof to Investors’ counsel from the Company, shall be
paid not later than the Closing. The Company shall reimburse the Investors upon
demand for all reasonable out-of-pocket expenses incurred by the Investors,
including without limitation reimbursement of reasonable attorneys’ fees and
disbursements, in connection with any amendment, modification or waiver of this
Agreement or the other Transaction Documents. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.

 

11.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors; provided, however, that any
provision hereof which relates to a specific Investor may only be amended or
waived by that particular Investor. Any amendment or

 

19



--------------------------------------------------------------------------------

waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such securities, and the Company.

 

11.7. Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by the Company or the Investors without the
prior consent of the Company (in the case of a release or announcement by the
Investors) or Xmark (in the case of a release or announcement by the Company)
(which consents shall not be unreasonably withheld), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow Xmark or the Company, as applicable,
to the extent reasonably practicable in the circumstances, reasonable time to
comment on such release or announcement in advance of such issuance.

 

11.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

11.9. Entire Agreement. This Agreement, including the Schedules, Exhibits and
the Disclosure Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.

 

11.10. Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

11.11. Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and

 

20



--------------------------------------------------------------------------------

irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

[signature page follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

ANTARES PHARMA, INC.

By:

  /s/ Roger G. Harrison  

--------------------------------------------------------------------------------

Name: Roger G. Harrison

Title: Chief Executive Officer

 

XMARK FUND, L.P.

By:

  /s/ David C. Cavalier  

--------------------------------------------------------------------------------

Name: David C. Cavalier

Title: Chief Operating Officer

 

XMARK FUND, LTD.

By:

  /s/ David C. Cavalier  

--------------------------------------------------------------------------------

Name: David C. Cavalier,

Title: Chief Operating Officer

 

SDS MERCHANT FUND, L.P.

By:

  /s/ Steven Derby  

--------------------------------------------------------------------------------

Name: Steven Derby

Title: Managing Member

 

22



--------------------------------------------------------------------------------

SCHEDULE I

 

Investors

 

Name and

Address of Investor

--------------------------------------------------------------------------------

  

Number of Shares

of Preferred Stock

--------------------------------------------------------------------------------

  

Aggregate Principal and
Interest of Debentures
Being Surrendered

--------------------------------------------------------------------------------

Xmark Fund, L.P.

152 West 57th Street,

21st Floor

New York, NY 10019

Fax: (212) 247-1329

Phone: (212) 247-8200

Attn: Mitchell D. Kaye

   44,927    $224,635.46

Xmark Fund, Ltd.

152 West 57th Street,

21st Floor

New York, NY 10019

Fax: (212) 247-1329

Phone: (212) 247-8200

Attn: Mitchell D. Kaye

   135,234    $676,168.86

SDS Merchant Fund, L.P.

53 Forest Avenue, 2nd Floor

Old Greenwich, CT 06870

Attn: Mr. Steven Derby

Fax: 203-967-5851

   63,588    $317,938.25

 